IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                           Docket No. 46413

STATE OF IDAHO,                                   )
                                                  )   Filed: May 8, 2019
       Plaintiff-Respondent,                      )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
MICHAEL DAVID MURPHY,                             )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Order denying Idaho         Criminal      Rule   35    motion   to   correct   illegal
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Michael David Murphy pleaded guilty to three counts of rape, Idaho Code § 18-6101, and
one count of robbery, I.C. § 18-6501. The district court imposed a concurrent life sentence, with
forty years determinate, for each count.
       In 2018, Murphy filed a second I.C.R. 35 motion for correction of an illegal sentence,
asserting that his sentence is illegal because his due process right was violated because
exculpatory evidence of mental health and brain development was not presented to the district
court prior to his sentencing and because his trial counsel did not notify Murphy that he did not



                                                  1
have to participate in the presentence investigation process. The district court denied Murphy’s
motion, finding that Murphy’s sentence is not illegal. Murphy appeals.
       In State v. Clements, 148 Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Rule 35 is a “narrow rule,” and because an illegal sentence may
be corrected at any time, the authority conferred by Rule 35 should be limited to uphold the
finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400 (2007). Idaho
Criminal Rule 35 is not a vehicle designed to reexamine the facts underlying the case to
determine whether a sentence is illegal; rather, the rule only applies to a narrow category of cases
in which the sentence imposes a penalty that is simply not authorized by law or where new
evidence tends to show that the original sentence was excessive. Clements, 148 Idaho at 87, 218
P.3d at 1148.
       The record supports the district court’s finding that Murphy’s sentence is not illegal.
Therefore, the district court properly denied Murphy’s motion. Accordingly, we conclude no
abuse of discretion has been shown and the district court’s order denying Murphy’s I.C.R. 35
motion is affirmed.




                                                 2